Citation Nr: 1419995	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

6.  Entitlement to service connection for headaches.

7.  Whether new and material evidence was submitted to reopen a claim for service connection for a back disorder, and if so, whether the reopened claim should be granted.


8.  Whether new and material evidence was submitted to reopen a claim for service connection for hypertension, and if so, whether the reopened claim should be granted.
 
9.  Whether new and material evidence was submitted to reopen a claim for service connection for a right foot disorder.

10.  Whether new and material evidence was submitted to reopen a claim for service connection for a left foot disorder, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1969 to February 1973, and in the United States Army from January 1975 to January 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Muskogee, Oklahoma.  Jurisdiction has since transferred to the Regional Office located in Des Moines, Iowa (RO).

Concerning the Veteran's psychiatric claim, the Board notes the United States Court of Appeals for Veterans Claims' (Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  In this case, the Veteran's claim for an acquired psychiatric disorder (originally claimed as PTSD by the Veteran) has been expanded to encompass all acquired psychiatric disorders, pursuant to Clemons.

The Veteran provided testimony at a videoconference hearing in September 2012 before the undersigned.  The hearing transcript is within the claims files.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of entitlement to service connection for an acquired psychiatric disorder, a back disorder, hypertension, and a left foot disorder, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for right and left knee disorders, right and left shoulder disorders, headaches, and his claim to reopen service connection for a right foot disorder.  

2.  A rating decision in February 2000 denied service connection for back problems, hypertension and a bilateral foot problem.  The Veteran did not perfect an appeal as to those determinations. 

3.  Evidence received since the February 2000 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for a back disorder, hypertension and a left foot disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left shoulder disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a headache disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence was submitted to reopen a claim for entitlement to service connection for a right foot disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

7.  New and material evidence has been submitted since the February 2000 rating decision, and the Veteran's claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

8.  New and material evidence has been submitted since the February 2000 rating decision, and the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

9.  New and material evidence has been submitted since the February 2000 rating decision, and the Veteran's claim for service connection for a left foot disorder is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

With regard to the issues of entitlement to service connection for right and left knee disorders, right and left shoulder disorders, and headaches, and whether new and material evidence was submitted to reopen a claim for service connection for a right foot disorder, prior to the promulgation of a decision by the Board, the Veteran, by way of a statement on the record during the September 2012 Board videoconference hearing, indicated that he wished to withdraw his appeal.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn the claims, and accordingly, the Board does not have jurisdiction to review the appeals as to the issues of entitlement to service connection for right and left knee disorders, right and left shoulder disorders, or headaches, or whether new and material evidence was submitted to reopen a claim for service connection for a right foot disorder, and they are dismissed.

New and Material Evidence Claims

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for a back disorder, hypertension, and a left foot disorder on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Initially, the Board notes that the Veteran's claims were previously denied by way of a February 2000 rating decision.  In that rating action, the RO found that service treatment records did not show evidence of a back disability, and clinical records since service did not show the existence of a back disability.  As to hypertension, the RO found that while high blood pressure readings were noted in service, there was no evidence of the existence of hypertension at the time of the decision.  With regard to the claim for service connection for a foot disorder, the RO found that a bilateral foot problem existed prior to service and was not permanently worsened due to service.  The Veteran did not file a notice of disagreement with the February 2000 rating decision.  Thus, the February 2000 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The Veteran filed this claim to reopen the previously denied issues in December 2008.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence that was of record at the time of the February 2000 rating decision consisted of the Veteran's claim and his service treatment records.  No post-service clinical records were within the claims folder at that time.  Evidence added to the record since February 2000 consists of post-service VA treatment records, as well as the Veteran's lay statements and hearing testimony.  

Of particular importance are his VA treatment records showing hypertension, back pain and ankle and foot pain in his active problem list.  See September 2009 VA outpatient records.  Furthermore, the Veteran's September 2012 hearing testimony included statements recalling in-service hospitalization for a back injury, as well as treatment within one year of his separation from service and ever since.  The Veteran also reported that he was diagnosed with hypertension and on hypertension medication within five months of his active service.  He also described the increase in symptoms of his foot disability during his second period of service.

The Board finds that the VA treatment records showing the existence of current medical issues with the back, foot and hypertension, as well as the Veteran's hearing testimony suggesting in service notation of back disability and hypertension, as well as ongoing symptoms since service, as well as suggesting an increase in severity of the foot disorder during active service, is new and material evidence sufficient to reopen his service connection claims.   The records and lay statements are new in that they were not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claims, especially when considered contemporaneous to the evidence already of record.  The Board recognizes that, for purposes of reopening the Veteran's claim, his lay statements serve as credible evidence.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Thus, the medical records and lay testimony suggesting a potential causal connection between a back disorder, hypertension, and a left foot disorder and the Veteran's active service, when considered contemporaneously with the Veteran's service treatment records, is material evidence.  Because the new evidence suggests the potential for a causal connection to exist between current disabilities and the Veteran's active service, the Board finds the evidence submitted since the February 2000 rating decision to be both new and material.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a back disorder, hypertension and a left foot disorder.  In determining that the evidence submitted since the February 2000 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claims were reopened, reasonably result in the substantiation of the claims with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

The claim of entitlement to service connection for a right knee disorder is dismissed.

The claim of entitlement to service connection for a left knee disorder is dismissed.

The claim of entitlement to service connection for a right shoulder disorder is dismissed.

The claim of entitlement to service connection for a left shoulder disorder is dismissed.

The claim of entitlement to service connection for a headache disorder is dismissed.

The claim of whether new and material evidence was submitted to reopen a claim for entitlement to service connection for a right foot disorder is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder, is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension, is reopened and, to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left foot disorder, is reopened and, to this extent only, the appeal is granted.


REMAND

The Veteran is claiming service connection for an acquired psychiatric disorder, a back disorder, hypertension, and a left foot disorder.  These claims are not yet ready for final adjudication and are being remanded for the reasons described with more particularity, below.

Acquired Psychiatric Disorder

At his September 2012 hearing, the Veteran clarified that the basis for his service connection claim for PTSD was a 1970 in-service sexual assault.  A review of the claims file reveals that this claim has not been developed as one for PTSD secondary to in-service personal assault.  VA has special evidentiary development procedures for claims of entitlement to service connection for PTSD based on personal assault.  Specifically, 38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The Veteran in this case has not received the required notice.  Therefore, a remand is required so the RO can provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support his claim for PTSD on the basis of personal assault, pursuant to 38 C.F.R. § 3.304(f). 

The Veteran has also not been provided a VA examination for his psychiatric claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA  must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In this case, while additional development of the service personnel records and requisite notice is necessary, the Board finds that at present the evidence exists to warrant a VA examination.  During the Veteran's first period of service, the Veteran was noted to be "very upset lately" with a notation of increased stress on the job.  He also experienced several episodes of hyperventilation, and at the time of his December 1972 separation examination he reported depression and excessive worry and the examiner noted that the Veteran had "worry about personal problems."  An April 1974 enlistment examination for the Army National Guard shows that the Veteran reported nervous trouble, although no specifics were noted.  In November 1974, at the enlistment examination for his second period of active duty, psychological evaluation yielded notation of hyperventilation with dizziness, palpitations, chest pain and nervousness.  The remaining clinical notes and separation examination for the second period of service are without notation related to the Veteran's psychiatric condition.  The current medical evidence shows that the Veteran was treated for major depressive disorder in April 2007, and diagnosed with bipolar disorder type 1 mixed with psychotic symptoms.  Thus, there is evidence of a current mental disability, and evidence of an in-service incurrence, but no clear association between the two.  An examination is needed prior to a decision as to the Veteran's claim to assess the nature of the current disorder, as well as its etiology.

Finally, the Board notes that while the claims file contains a folder containing some of the Veteran's service personnel records, there are no performance evaluation reports in the file.  At his hearing, the Veteran reported that his performance suffered as a result of his in-service assault, which may be shown in his performance evaluations.  As documentation of a decrease in work performance can be used to substantiate a claim of in-service personal assault, the Board finds that development efforts to obtain the Veteran's complete service personnel file, to include any performance appraisals, should be made.

Back

The Veteran contends that he has a current back disability due to an in-service automobile accident.  At his Board hearing, the Veteran reported being hospitalized following the accident.  A review of the available service treatment records shows that during the Veteran's first period of service, in September 1971, he was involved in a motor vehicle accident with noted trauma to the back.  A discharge summary shows that the Veteran was hospitalized from September 19, 1971, to September 24, 1971, at the United States Air Force Regional Hospital at Davis-Monthan Air Force Base in Arizona.  The RO, however, has not obtained the relevant hospital records.  Under 38 C.F.R. § 3.159(c)(2), VA has the duty to assist the Veteran in this regard.  For this reason, this claim must be remanded.

The Board also observes that the Veteran has not been afforded a VA examination with regard to his back claim, despite the indication of an in-service incurrence of a back injury, as well as indications of current lumbar spine disability in the VA outpatient treatment records.  See January 2001 and June 2007 lumbar spine x-rays in the VA clinical records.  Without VA examination and an opinion as to causation, the Board does not have the necessary evidence in order to decide this claim.  A remand is, therefore, required.  See 38 C.F.R. § 3.159(c)(4); also see McLendon.

Hypertension

The Veteran contends that he was initially diagnosed with hypertension just months after he separated from active service, and that in-service indications of high blood pressure show that the disability initially manifested during service.  The service treatment records show that at the time of entrance into the Air Force in January 1969, the Veteran reported one instance of high blood pressure in the past.  Later, undated clinical notes show that he experienced a high blood pressure reading of 150/110 and that he clarified that the prior incident of high blood pressure was during high school when he was not cleared to play football.  He confirmed that he had no treatment at that time for hypertension.  The in-service physician noted that the Veteran had awoken that day dizzy, and very upset.  The physician indicated hypertension, but also remarked that this may be hyperventilation syndrome.  At the time of separation from service, the December 1972 separation examination showed normal blood pressure of 128/60.  In April 1974, during a National Guard entrance examination, the Veteran presented with a high blood pressure reading of 140/80.  At the entrance examination for his second period of active service in November 1974, he had blood pressure of 130/84.  At separation in October 1977, the Veteran's blood pressure was 130/80.  At his September 2012 Board hearing, the Veteran reported being placed on hypertension medication within four to five months following his separation from the second period of active service and that he started using VA in 1980 when he could not handle the expense of private treatment.  He reported treating with a Dr. M.M. at the Fort Sill VA healthcare facility in 1980.  Current treatment records do indicate that he is on hypertension medication at this time.  See January 2010 outpatient medication list within VA clinical records.  Considering the in-service notations related to high blood pressure, including an indication of potential hypertension, as well as a current confirmed diagnosis of hypertension, the Board finds that this matter must be remanded for a VA examination.  Without VA examination and an opinion as to causation, the Board does not have the necessary evidence in order to decide this claim.  See 38 C.F.R. § 3.159(c)(4); also see McLendon.

Left Foot

The Veteran's claim for service connection for a left foot disability is based upon the contention that a left foot condition that existed prior to his second period of active duty service was aggravated during that second period of service.  In between the two period of active service, the Veteran had an accident involving a lawn mower, which led to the amputation of a portion of his toes on the left foot.  This injury is noted at the time of the April 1974 National Guard examination, as well as at the November 1974 entrance examination for his second period of active service.  X-ray examination at that time revealed the amputation, as well as degenerative changes at the first tarsal-metatarsal joint.  He was, however, cleared as qualified for duty.  In July 1977, the Veteran sought clinical treatment for left foot pain at the second through fourth metatarsals.  He reported that following physical training his toes swell and get red. He was again seen for pain in the left foot in October 1977 and tenderness was noted on examination.  He separated from service shortly thereafter.  At the time of his hearing, the Veteran reported that he saw a physician within a month or two of separation for the left foot pain and that he has seen this physician since.  The Board finds that remand is necessary to assist the Veteran in obtaining relevant treatment records from the time of his separation from service, as well as to afford the Veteran a VA examination in order to obtain a medical opinion as to whether his left foot5 condition was indeed aggravated by his second period of active service.  See 38 C.F.R. § 3.159(c); also see McLendon.

All Claims - Records

The Board recognizes that the VA treatment records discussed by the Veteran at his September 2012 hearing, close in time to his second period of active service, at a VA healthcare facility at Fort Sill, are not of record.  Moreover, the most recent VA outpatient treatment records in the claims file are dated in January 2010 from the Lawton VA Outpatient Clinic (OPC).  The Board also again notes that the Veterans claims are now handled by the Des Moines, Iowa, RO, such that he may now receive his primary treatment from a VA facility other than the Lawton VA OPC.  On remand, relevant prior and ongoing VA medical records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In August 2013, the Veteran also provided several VA Forms 21-4142 related to private treatment at a Mayo Clinic for all claimed disabilities.  On remand, the RO must also assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(1) (2013).  The RO should also give the Veteran an opportunity to provide information so that VA can assist him in obtaining relevant treatment records from any private physician from which he received healthcare services since separation from service in January 1978.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3) must be included in the notification to the Veteran.  

2.  Assist the Veteran by making reasonable efforts to obtain relevant private treatment records from the Mayo Clinic, for which he submitted authorizations in August 2013.  Also, request that the Veteran submit the records from any private physician by whom he was treated for his claimed disabilities at any time since his separation from service.  If the Veteran does not have these records, request authorization from the Veteran to obtain these potentially relevant private records and assist the Veteran in accordance with 38 C.F.R. § 3.159(c)(1) by making reasonable efforts to obtain these records.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified

3.  Undertake all appropriate development efforts to obtain the Veteran's complete service personnel file, to include any performance appraisals, and associate them with the claims file.  Any negative response should be documented and recorded in the claims file.

4.  Obtain relevant prior and ongoing VA treatment records related to the Veteran's treatment of his claimed disabilities, to include treatment for a back disability, hypertension, and left foot disability within one year of the Veteran's January 1978 discharge from active service, and more recent treatment since January 2010, including but not limited to records from the Fort Sill healthcare facility, from the Lawton OPC, and from any other VA healthcare facility from which the Veteran has received treatment since his separation from service.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

5.  Once the record is developed to the extent possible, afford the Veteran a VA psychiatric examination to determine the nature and etiology of any currently present acquired psychiatric disability, to include PTSD.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide diagnoses of any and all current psychiatric disabilities.  A diagnosis of PTSD in accordance with the DSM-IV should be either confirmed or ruled out.

If the Veteran is diagnosed with PTSD or any other acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed disorder, to include PTSD, is caused by or the result of the Veteran's alleged in-service stressor.  The examiner must take into account the Veteran's in-service notations of nervousness, hyperventilation, chest pain and palpitations, and worry documented in the service treatment records and discuss whether these are indications of the initial manifestation of a psychiatric disorder, to include PTSD if applicable, in service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner (preferably a physician) with sufficient expertise to determine the nature and etiology of any diagnosed low back disorder.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed back disorder is casually related to either of the Veteran's periods of active service. In doing so, the examiner should acknowledge and discuss the findings at the time of the September 1971 in-service motor vehicle accident with trauma to the back and any potential relationship between the current disability and this in-service incident.   The examiner should also consider the statements from the Veteran at the time of his Board hearing discussing onset of back pain in service and continuity of low back symptomatology since service, to include post-service treatment for the claimed condition.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner (preferably a physician) with sufficient expertise to determine the nature and etiology of any diagnosed hypertension.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to first acknowledge and discuss the findings at the time of the January 1969 entrance examination to include the reported history of one instance of high blood pressure prior to service.  The examiner should first determine whether the Veteran's hypertension preexisted service and, if so, whether it underwent an increase in severity during either period of active duty.  If the Veteran is not deemed to have had a preexisting hypertension disability, then the examiner must provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed hypertension is casually related to either of the Veteran's periods of active service.  The examiner should also consider the statements from the Veteran at the time of his Board hearing discussing the initial prescription of hypertension medication within four to five months of his discharge from active service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

9.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  Stegall.  If any of the ordered actions is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.

10.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


